Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 10-17 in the reply filed on 11/11/2022 is acknowledged.  The traversal is on the ground(s) that Awakowicz’ system provides contact with the item to be sterilized before contact with the silicon.  This is not found persuasive because for system claims the particular order of contact would be drawn to an intended use of the elected claims, and the election claims are directed a system, claims 1-8, and 25-34 are withdrawn from consideration. Regardless the new rejections below in view of Alvarez and Marin teach delivery of high purity hydrogen peroxide, and that silica coatings inhibit decomposition of hydrogen peroxide on metal surfaces. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an apparatus in fluid communication with the chamber and configured for delivering the gas stream comprising at least 1000 ppm hydrogen peroxide to a critical process, application or storage vessel for future use in claim 10; the recited apparatus is interpreted to include any contact area between the source and use/storage point, at least tubing/piping, vessels, fittings, manifolds, flow controllers, valves, gauges, pumps, storage vessels (see instant specification [0013-0022]); critical process or application interpreted in view of instant specification [0022] to include any process operating under controlled conditions ([0003]). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 recite the method of claim 10, claim 10 is a system claim. It is not clear to what statutory category the claims are directed, and if the limitations require structural differences to the system.
Claims 15-17 appear to be directed to methods steps of heating and adding solution to the system. It is not clear to what statutory category the claims are directed, and if the limitations require structural differences to the system. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US PG Pub 2015/0190736, also published as WO 2014/014511), in view of Marin (Evaluation of Silica-Coated Tubing for the Measurement of Hydrogen Peroxide in Hot Water, 2004), additionally in view of Barber (US PG Pub 2005/0031918).
With respect to claim 10, Alvarez teaches a chemical delivery system (abstract), a hydrogen peroxide delivery assembly (HDPA) comprising a shell housing and membrane assembly ([0044-0056], a hydrogen peroxide solution provided within an enclosed chamber, wherein the hydrogen peroxide solution has a vapor phase separated from the hydrogen peroxide solution by a membrane within the chamber); the limitation hydrogen peroxide, vapar phase, and a carrier gas or vacuum in fluid contact with the vapor phase, thereby forming a gas stream within the chamber, are drawn to material worked upon, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." (see MPEP 2115), Alvarez teaches a carrier gas or vacuum to deliver hydrogen peroxide into a process gas stream, e.g., a carrier gas used in a critical process application ([0043-0044]), HDPA includes endcaps fitted with tubing, end caps and shell can be formed of for example stainless steel or other suitable material ([0045-0048], endcaps providing an apparatus in fluid communication with the chamber, and the apparatus contacts the gas stream at a contact surface comprising a metal or metal alloy), while the specific concentration and application are drawn to the material worked upon and intended use for apparatus claims (see MPEP 2114 and 2115), and do not impart patentability to the claims, Alvarez teaches concentration of 3500-3900 ppm ([0064], configured for delivering the gas stream comprising at least 1000 ppm hydrogen peroxide), and delivery to critical process applications (0044]).
However, Alvarez fails to teach the metal or metal alloy apparatus coated with a surface-coat selected from the group consisting of silicon, silicone, SiO2, and a combination thereof.  
Marin teaches evaluation of silica coating for stainless steel to inhibit decomposition of hydrogen peroxide on the surface, and protective coating is needed because hydrogen peroxide decomposes on hot metal surfaces (abstract, introduction), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a silica (SiO2) coating (the metal or metal alloy apparatus coated with a surface-coat selected from the group consisting of silicon, silicone, SiO2, and a combination thereof to minimize decomposition of the hydrogen peroxide) as described by Marin, into Alvarez’ taught system, into for example, at least the stainless steel endcaps, in order to prevent corrosion of the materials and inhibit hydrogen peroxide decomposition on the metal surfaces (Marin, abstract, Introduction). 
Additionally, Alvarez teaches delivery of hydrogen peroxide to critical processes including power generation and control devices and fuel cells ([0002]), Barber teaches hypergolic hydrogen generation for fuel cell power plants using concentrated hydrogen peroxide (title, abstract), including storing hydrogen peroxide in a tank composed of, or at least lined with, a material that is non-reactive with hydrogen peroxide ([0035], a hydrogen peroxide storage vessel for future use). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a storage vessel as described by Barber into Alvarez’ taught system to store hydrogen peroxide, and to incorporate Marin’s coating as the described non-reactive material lining of Barber, as according to Marin the coating prevents corrosion of the materials and inhibits hydrogen peroxide decomposition on the metal surfaces (Marin, abstract, Introduction).
With respect to claim 11, claim 10 is taught above. See 112 rejections above with respect to the statutory category of the claim. The limitation of the hydrogen peroxide solution is non- aqueous is drawn to a material worked upon, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." (see MPEP 2115); Alvarez teaches the hydrogen peroxide solution is non- aqueous ([0007]).  
With respect to claim 12, claim 10 is taught above. See 112 rejections above with respect to the statutory category of the claim. The limitation of the hydrogen peroxide solution is aqueous is drawn to a material worked upon, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." (see MPEP 2115).  
With respect to claim 13, the chemical delivery system of claim 10 is taught above. Alvarez teaches HDPA includes endcaps fitted with tubing, end caps and shell can be formed of for example stainless steel or other suitable material ([0045-0048], endcaps providing an apparatus, at least one of the chamber, apparatus or storage vessel formed from the metal or metal alloy comprises a material selected from the group consisting of stainless steel, quartz, nickel, aluminum, hastelloy, and monel.  
With respect to claim 14, the chemical delivery system of claim 10 is taught above. Alvarez teaches the membrane is an ion exchange membrane ([0013]).  
With respect to claim 15, the chemical delivery system of claim 10 is taught above. See 112 rejections above with respect to the statutory class of the claims. Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (see MPEP 2115) Alvarez teaches the manifold 500 including the HPDA maintained at about 40°C ([0062], the chamber is heated to between 30°C and about 300°C).  
With respect to claim 16, the chemical delivery system of claim 10 is taught above. See 112 rejections above with respect to the statutory class of the claims. Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (see MPEP 2115). Marin teaches no substantial hydrogen peroxide decomposition at 100°C or below (Results, the chamber is heated to between 80°C and about 200°C).  
With respect to claim 17, the chemical delivery system of claim 10 is taught above. Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (see MPEP 2115) adding a dilute aqueous hydrogen peroxide solution to the hydrogen peroxide solution within the enclosed chamber.
Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US PG Pub 2015/0190736, also published as WO 2014/014511), in view of Marin (Evaluation of Silica-Coated Tubing for the Measurement of Hydrogen Peroxide in Hot Water, 2004), in view of Spiegelman (US PG Pub 2016/0051928, also published as WO 2014/165637).
With respect to claims 12 and 17, claim 10 is taught above. The limitations of the hydrogen peroxide solution is aqueous, and adding a dilute aqueous hydrogen peroxide solution to the hydrogen peroxide solution within the enclosed chamber are drawn to materials worked upon, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." (see MPEP 2115). Alvarez teaches non-aqueous solutions, but does not explicitly teach aqueous solutions, or the addition of dilute aqueous solution. 
Spiegelman teaches a similar system concentrating aqueous hydrogen peroxide with a membrane, including adding a dilute aqueous hydrogen peroxide solution to maintain the hydrogen concentration in the boiler (abstract, [0011-0015]), using a purification assembly comprising a plurality of membranes with lumen ([0037], Tables 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the structures of the membrane cartridges described by Alvarez and Speigelman of a unit/assembly/membrane housing would be capable of performing with both aqueous and non-aqueous solutions, and to incorporate adding a dilute aqueous hydrogen peroxide solution in order to maintain the hydrogen concentration in the boiler (abstract, [0011-0015]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith (US PG Pub 2004/0175579), CVD of silicon for use in corrosive and vacuum environments
Tay (US PG Pub 2011/0265821), silicon coated aluminum exposed to hydrogen peroxide
Kamimura (US PG Pub 2019/0062159) hydrogen peroxide storage stability

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/       Primary Examiner, Art Unit 1777